NO. 2864l

c:v. No. 02-1-0691 w ~‘5;;

KRISTIE TOKUHISA, Court-Appointed Class Represe@§E':
individually and on behalf of all others similarly§Y*Emated@
Petitioner/Plaintiff-Appellant,

   

and

CYNTHIA ALTMAN and KELLY MULLER, individually and on behalf
of all others similarly situated, Plaintiffs,

VS.

CUTTER MANAGEMENT CO.; CUTTER MOTOR CARS, INC.; CUTTER
DODGE, CHRYSLER, PLYMOUTH, JEEP OF PEARL CITY, INC. dba
CUTTER DODGE CHRYSLER PLYMOUTH JEEP OF PEARL CITY, '
Respondents/Defendants/Third-Party Plaintiffs/
Counterclaim Defendants-Appellees,

» and
RED SWAN INCORPORATED, Respondent/Defendant-Appellee,
vs.

SAFE-GUARD PRODUCTS INTERNATIONAL, INC.,
Respondent/Third-Party Defendant/Counterclaim
Plaintiff-Appellee.

CIV. NO. 02-1-2915
KRISTIE TOKUHISA, Court-Appointed Class Representative,
individually and on behalf of all others similarly situated,
Petitioner/Plaintiff~Appellant,

and
WALTER CALIZO, ROCHELLE MOLINA, FERILA PEREZ, FRANCISCO ANCHETA,
KELLY ANCHETA, KHAMTAN TANHCHALEUN, and CHOU TANHCHALEUN,
individually and on behalf of all others similarly situated,

Plaintiffs,

VS.

GB"`H.M

CUTTER MANAGEMENT CO.; CUTTER DODGE, INC.; RAINBOW CHEVROLET,
INC.; CUTTER FORD, INC.; CUTTER IMPORTS, INC.; CUTTER
MOTOR CARS, INC.; CUTTER OF WAIPAHU, INC.; and CUTTER

PONTIAC, BUICK, GMC OF WAIPAHU, INC.,
Respondents/Defendants/Cross-Claim Plaintiffs/
Cross-Claim Defendants~Appellees,

and
RED SWAN INCORPORATED; Respondent/Defendant-Appellee,
and
SAFE-GUARD PRODUCTS INTERNATIONAL INC.,

Respondent/Defendant/Cross-Claim Defendant/
Cross-Claim Plaintiff-Appellee.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV NOS. 02-1-O691 & 02-1-29l5)

ORDER.ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:_ Nakayama, J., for the courtW

Petitioner-Plaintiff-Appellant's Application for Writ
of Certiorari filed on April l2, 20lO, is hereby accepted.
DATED: Honolulu, Hawafi, May 2l, 20lO.

FOR THE COURT:

>ioMA¢LD¥?vu¢mM1g/vt

Associate Justice

 

Paul Alston and Peter S.
Knapman of Alston Hunt Floyd

& lng for petitioner-plaintiff-
appellant

Lisa Woods Munger, Joachim P.
Cox, Robert K. Fricke, and
Abigail M. Holden of Goodsill
Anderson Quinn & Stifel for
respondents-defendants-appellees

'Court: Nakayama, Acting C.J., Acoba and Duffy, JJ, Circuit Judge
Perkins in place of Moon, C,J, recused, and Circuit Judge Border, in place of
Recktenwald, J., recused.